IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-29,351-11


                      IN RE JIM HERBERT HAMILTON, JR., Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 876248-A IN THE 262ND DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends, among other things, that he filed an

application for a writ of habeas corpus in the 262nd District Court of Harris County and that

Respondent, Judge of the 262nd District Court, has not ruled on his motion to suspend Rule of

Appellate Procedure 73.1(d).

       Respondent shall file a response with this Court and state whether Relator has filed a motion

to suspend Rule of Appellate Procedure 73.1(d); if so, whether it was properly filed; when it was

filed; and whether Respondent has ruled on his motion. Respondent’s answer shall be submitted

within 30 days of the date of this order. This application for leave to file a writ of mandamus will
                                                                 2

be held in abeyance until Respondent has submitted a response.



Filed: December 20, 2017
Do not publish